Case 2:12-cv-03319-SDW-SCM Document 81-1 Filed 04/24/19 Page 1 of 3 PageID: 850




                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY


 Bradford L. Geyer, Esq
 N.J. Id. No. 022751991
 GeyerGorey LLP
 2006 Berwick Drive
 Cinnaminson, NJ 08077
 (202) 374-0312
 brad@geyergorey.com
                                                    :
                                                    :
  UNITED STATES OF AMERICA and the                  :
  STATES OF NEW JERSEY and NEW YORK,                :
  ex rel. KENNETH W. ARMSTRONG,                     :
                                                    :
               Plaintiff and Relator,               :   Civil Action No.: 12-cv-03319
                                                    :
               v.                                   :   Relator’s First Set of Interrogatories
                                                    :   Directed to the Estate of Kipiani and
  ANDOVER SUBACUTE AND REHAB                        :   Andover Defendants
  CENTER SERVICES ONE, INC.; ANDOVER                :
  SUBACUTE AND REHAB CENTER                         :
  SERVICES TWO, INC, ESTATE OF DR.                  :
  HOOSHANG KIPIANI; DR. SANJAY JAIN;                :
  and DR. BORIS FREYMAN,                            :
                                                    :
                 Defendants.

        Pursuant to Rule 33 of the Federal Rules of Civil Procedure, the Relator by its undersigned
 counsel, hereby requests that Defendants, The Estate of Kipiani and Andover, both answer the
 following Interrogatories under oath and serve answers within thirty (30) days.
     All of the instructions and definitions from Relator’s first RFPs directed to Andover and are
 incorporated herein by reference.


    1. For the year 2009, please identify all claims that were submitted to the Medicare and/or
       its fiscal intermediary for payment by or on behalf of Dr. Kipiani for any service (e.g.,
       physician visits) performed for an Andover patient and identify the date of the alleged
       service, the billing code associated with alleged service, the name of the patient (or the
       first 6 letters of the patient’s last name) for whom the service was performed, the amount
       that Medicare paid for the alleged service and the date payment was received. (Note, you
       may reference the Medicare claim’s data excel file as your answer.)
Case 2:12-cv-03319-SDW-SCM Document 81-1 Filed 04/24/19 Page 2 of 3 PageID: 851




    2. For each patient identified in your answer to the previous interrogatory, please identify all
       claims for any services (e.g., per diem) that Andover submitted to New Jersey or New
       York Medicaid and/or its fiscal intermediary and identify the date on which the service
       was alleged to have been performed, the name of the patient (or the first 6 letters of the
       patient’s last name) for whom the service was allegedly performed, the billing code
       associated with the alleged service and the amount paid by New Jersey or New York
       Medicaid for the alleged service and the date payment was received.


    3. For the year 2010, please identify all claims that were submitted to the Medicare and/or
       its fiscal intermediary for payment by or on behalf of Dr. Kipiani for any service
       performed (e.g., physician visits) for an Andover patient and identify the date of the
       alleged service, the billing code associated with alleged service, the name of the patient
       (or the first 6 letters of the patient’s last name) for whom the service was performed, the
       amount that Medicare paid for the alleged service and the date payment was received.
       (Note, you may reference the Medicare claim’s data excel file as your answer.)


    4. For each patient identified in your answer to the previous interrogatory, please identify all
       claims for any services (e.g., per diem) that Andover submitted to New Jersey or New
       York Medicaid and/or its fiscal intermediary and identify the date on which the service
       was alleged to have been performed, the name of the patient (or the first 6 letters of the
       patient’s last name) for whom the service was allegedly performed, the billing code
       associated with the alleged service and the amount paid by New Jersey or New York
       Medicaid for the alleged service and the date payment was received.


    5. For the year 2011, please identify all claims that were submitted to the Medicare and/or
       its fiscal intermediary for payment by or on behalf of Dr. Kipiani for any service
       performed (e.g., physician visits) for an Andover patient and identify the date of the
       alleged service, the billing code associated with alleged service, the name of the patient
       (or the first 6 letters of the patient’s last name) for whom the service was performed, the
       amount that Medicare paid for the alleged service and the date payment was received.
       (Note, you may reference the Medicare claim’s data excel file as your answer.)


    6. For each patient identified in your answer to the previous interrogatory, please identify all
       claims for any services (e.g., per diem) that Andover submitted to New Jersey or New
       York Medicaid and/or its fiscal intermediary and identify the date on which the service
       was alleged to have been performed, the name of the patient (or the first 6 letters of the
       patient’s last name) for whom the service was allegedly performed, the billing code
Case 2:12-cv-03319-SDW-SCM Document 81-1 Filed 04/24/19 Page 3 of 3 PageID: 852



       associated with the alleged service and the amount paid by New Jersey or New York
       Medicaid for the alleged service and the date payment was received.


    7. For the year 2012, please identify all claims that were submitted to the Medicare and/or
       its fiscal intermediary for payment by or on behalf of Dr. Kipiani for any service
       performed (e.g., physician visits) for an Andover patient and identify the date of the
       alleged service, the billing code associated with alleged service, the name of the patient
       (or the first 6 letters of the patient’s last name) for whom the service was performed, the
       amount that Medicare paid for the alleged service and the date payment was received.
       (Note, you may reference the Medicare claim’s data excel file as your answer.)


    8. For each patient identified in your answer to the previous interrogatory, please identify all
       claims for any services (e.g., per diem) that Andover submitted to New Jersey or New
       York Medicaid and/or its fiscal intermediary and identify the date on which the service
       was alleged to have been performed, the name of the patient (or the first 6 letters of the
       patient’s last name) for whom the service was allegedly performed, the billing code
       associated with the alleged service and the amount paid by New Jersey or New York
       Medicaid for the alleged service and the date payment was received.


  Dated: April 12, 2019                           s/ Bradford L. Geyer, Esq
                                                     Bradford L. Geyer, Esq
                                                     N.J. Id. No. 022751991
                                                     GeyerGorey LLP
                                                     2006 Berwick Drive
                                                     Cinnaminson, NJ 08077
                                                     Attorneys for Relator
